DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
No claims are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/16/2020.

Claim Objections
Claims 1-8 are objected to because of the following informalities:   
Claim 1, line 1, the term “comprising;” should be replaced with --comprising:--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-5 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being clearly anticipated by JP 10-295219 to Koroyasu.
Koroyasu discloses a fishing bait stabilizer, comprising:  a fish hook (2) comprising an eye (9); and a bait holder (5-7) coupled to the eye (5, 7 is coupled to eye 9 via the connection of ring portion 6 to needle shaft 3 which has eye 9 at an upper end thereof) of the fish hook, wherein the bait holder comprises:  a loop (6) formed at a proximal end of the bait holder, wherein the loop is coupled to the eye (9) of the fish hook; a first shaft (short section extending horizontally away from 6 in Figs. 1-5) projecting distally from the loop of the bait holder; and a hook (5, 7) defining a U-shape, the hook comprising a first portion (5) projecting distally from the first shaft, wherein the first portion of the hook forms an angle of about 250° (approximately 240° which is about 250°) with respect to the first shaft (see Figs. 1-5), a curved portion (7) extending 
In regard to claim 2, Koroyasu discloses wherein the bait holder (5-7) is formed of a single continuous wire (see para. 0008 of the translation and Figs. 1-5).
In regard to claim 3, Koroyasu discloses wherein the single continuous wire forming the bait holder has a diameter from 40% to 60% of a diameter of the fish hook (see Figs. 1-5).
In regard to claim 4, Koroyasu discloses wherein the first shaft (short section extending horizontally away from 6 in Figs. 1-5) of the bait holder (5-7) is dimensioned, shaped and positioned to be disposed in a soft bait with the eye of the fish hook in direct contact with the soft bait (see Fig. 3 wherein the soft bait 12 is capable of being pushed upwardly along 5, 7 to be positioned onto the short section extending horizontally away from 6 in Figs. 1-5).
In regard to claim 5, Koroyasu discloses wherein the distal shaft (7) projects in a direction forming an angle of about 90° (see Figs. 1-5 wherein the angle therebetween .
Claim(s) 1-5 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being clearly anticipated by WO 2012/030188 A2 to Kim et al.
Kim et al. disclose a fishing bait stabilizer, comprising:  a fish hook (hook shown in Figs. 1-2) comprising an eye (12); and a bait holder (20) coupled to the eye (via 23) of the fish hook, wherein the bait holder comprises:  a loop (23) formed at a proximal end of the bait holder, wherein the loop (23) is coupled to the eye (12) of the fish hook; a first shaft (22) projecting distally from the loop of the bait holder; and a hook (21, 21a [vertical and horizontal sections], 24, 24a-b) defining a U-shape, the hook comprising a first portion (21a) projecting distally from the first shaft (see Fig. 2), wherein the first portion of the hook forms an angle of about 250° (approximately 270° which is about 250°) with respect to the first shaft (see Fig. 2), a curved portion (transitions between 21a to 21a and 21a to 24a) extending from the first portion of the hook, and a distal shaft (24a) positioned distally from the first portion extending from the curved portion (see Fig. 2), the distal shaft defining substantially a same length as a length of the first portion of the hook (lengths of vertical section of 21a & 24a substantially the same; see Fig. 2), the distal shaft extending outwardly with respect to the first portion of the hook (24a extends downwardly away from 24b and therefore extends outwardly with respect to vertical section 21a; also 24a extends upwardly outwardly away from vertical section 21a; see Fig. 2), wherein the distal shaft ends in a sharp tip (point part 25) at a distal end of the bait holder.

In regard to claim 3, Kim et al. disclose wherein the single continuous wire forming the bait holder has a diameter from 40% to 60% of a diameter of the fish hook (see Figs. 1-2; also see lines 160-164 of the translation).
In regard to claim 4, Kim et al. disclose wherein the first shaft (22) of the bait holder (20) is dimensioned, shaped and positioned to be disposed in a soft bait (30) with the eye of the fish hook (12) in direct contact with the soft bait (see Fig. 3).
In regard to claim 5, Kim et al. disclose wherein the distal shaft (24a) projects in a direction forming an angle of about 90° (see Fig. 2 wherein the angle therebetween is about 70° which is about 90°) with respect to the first shaft (22).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over JP 10-295219 to Koroyasu in view of Kusmerz et al. 2013/0318859.
Koroyasu does not disclose wherein the bait holder is formed of tungsten.  Kusmerz et al. disclose a weighted keeper (40) which may be molded from a variety of .
Claim 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over JP 10-295219 to Koroyasu in view of Mattlage et al. 6,892,490.
Koroyasu does not disclose wherein the fish hook is formed of tungsten.  Mattlage et al. disclose a fishing hook being made of wear resistant material of either:  (a) 85-96% tungsten carbide, (b) 60-89% tungsten carbide, or (c) 14-21% tungsten (see Abstract) and that such material provide hardness and a low coefficient of friction which is typical of tungsten and that the tungsten and carbon alloy presents a hard, wear-resistant surface (see col. 2, lines 7-23).  It would have been obvious to one of ordinary skill in the art to modify the fish hook of Koroyasu such that it is formed of tungsten in view of Mattlage et al. in order to provide a hook that has good hardness, low coefficient of friction and wear resistance.
Claim 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 2012/030188 A2 to Kim et al. in view of Kusmerz et al. 2013/0318859.
.
Claim 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 2012/030188 A2 to Kim et al. in view of Mattlage et al. 6,892,490.
Kim et al. do not disclose wherein the fish hook is formed of tungsten.  Mattlage et al. disclose a fishing hook being made of wear resistant material of either:  (a) 85-96% tungsten carbide, (b) 60-89% tungsten carbide, or (c) 14-21% tungsten (see Abstract) and that such material provide hardness and a low coefficient of friction which is typical of tungsten and that the tungsten and carbon alloy presents a hard, wear-resistant surface (see col. 2, lines 7-23).  It would have been obvious to one of ordinary skill in the art to modify the fish hook of Kim et al. such that it is formed of tungsten in view of Mattlage et al. in order to provide a hook that has good hardness, low coefficient of friction and wear resistance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  CA 2011255 to Clark discloses a fishing bait stabilizer, comprising:  a fish hook (46) comprising an eye (21); and a bait holder (33) coupled to the eye (21) of the fish hook, wherein the bait holder comprises:  a loop (34) formed at a proximal end of the bait holder, wherein the loop is coupled to the eye (21) of the fish hook; a first shaft (longest straight section of 33 in Fig. 6 or 8 which extends between 34 & 38 in Fig. 8) projecting distally from the loop of the bait holder; and a hook (38) defining a U-shape, the hook comprising a first portion (upper longer side of 38 in Fig. 8) projecting distally from the first shaft, wherein the first portion of the hook forms an angle of about 250° (approximately 290° which is about 250°) with respect to the first shaft (see Figs. 6, 8), a curved portion (38) extending from the first portion of the hook, and a distal shaft (lower shorter side of 38 in Fig. 8) positioned distally from the first portion extending from the curved portion (see Figs. 6, 8), the distal shaft defining substantially a same length as a length of the first portion of the hook (the upper and lower sides of 38 are substantially equal in length), the distal shaft extending outwardly with respect to the first portion of the hook (the shorter lower side of 38 extends outwardly toward a lower side away from upper longer side of 38 in Fig. 8).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W ARK whose telephone number is (571)272-6885.  The examiner can normally be reached on M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q. Dinh can be reached on (571) 272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
								/DARREN W ARK/                                                                                      Primary Examiner, Art Unit 3647                                                                                                                  




DWA